UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1179


BRENDA COLEMAN GILLIS,

                    Debtor - Appellant,

             v.

SUZANNE E. WADE,

                    Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00409-JAG)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Coleman Gillis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brenda Coleman Gillis appeals the district court’s order dismissing as moot her

appeal from the bankruptcy court’s order confirming the modified Chapter 13 Plan. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Gillis v. Wade, No. 3:19-cv-00409-JAG (E.D. Va. Jan.

14, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2